Citation Nr: 0619790	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a disability 
manifested by right leg pain.

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

4.  Entitlement to service connection for bilateral ulnar 
neuropathy.

5.  Entitlement to service connection for nonspecific 
dermatitis and folliculitis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

In January 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The hearing was held at 
the RO.

The issues of entitlement to service connection for PTSD and 
hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD is not shown to be related to the veteran's active 
duty service.

2.  A disability manifested by right leg pain is not shown to 
be related to the veteran's active duty service.

3.  Degenerative disc disease of the lumbar spine is not 
shown to be related to the veteran's active duty service.

4.  Bilateral ulnar neuropathy is not shown to be related to 
the veteran's active duty service.

5.  Nonspecific dermatitis and folliculitis are not shown to 
be related to the veteran's active duty service to include 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The veteran's GERD is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A disability manifested by right leg pain is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Degenerative disc disease of the lumbar spine is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  Bilateral ulnar neuropathy is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  Nonspecific dermatitis and folliculitis are not due to 
disease or injury that was incurred in active duty service, 
and it may not be so presumed.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an October 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify or send any additional 
information that he felt would support his claims, 
effectively informing the veteran to provide any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The RO also arranged for relevant VA 
medical examinations in furtherance of the veteran's claims.  
To the extent that examination reports are deficient, no 
corrective action need be taken, as explained in the body of 
the decision.  

The Board also notes that the record does not contain medical 
records associated with the Social Security Administration 
(SSA) disability benefits which the veteran has been awarded.  
Although the RO has not attempted to obtain any of these 
records, the Board finds that a remand for such action is not 
necessary.  At his January 2006 hearing, the veteran 
indicated that SSA disability benefits were granted for 
disability associated with depression and hepatitis C.  
Hence, these records are not relevant to the issues decided 
hereinbelow.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).

GERD 

On separation from service, GERD or similar gastrointestinal 
disorder was not found.  Indeed, on separation, the veteran's 
"PULHES" physical profile amounted to a "picket fence" (i.e., 
all 1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).  GERD or 
similar gastrointestinal disorder was not diagnosed at any 
time during the veteran's active duty service.  

On July 2003 VA medical examination, the veteran complained 
of abdominal discomfort, heartburn, and reflux.  Upon 
examination of the veteran and conducting radiologic studies, 
the examiner diagnosed GERD.  He did not provide an opinion 
regarding the etiology of the veteran's GERD, and the record 
contains no competent medical opinion regarding the etiology 
of the veteran's GERD.  The Board notes that the veteran's 
opinion regarding the origins of his GERD is not one upon 
which the Board may rely in rendering its decision herein.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The lapse in time 
between service and the first diagnosis of GERD also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Because GERD was not shown during service or for many years 
thereafter, and the record contains no competent medical 
opinion linking the veteran's current GERD to service, a 
preponderance of the evidence is against service connection 
for GERD.  38 C.F.R. § 3.303.

The Board concludes that it need not remand this case to the 
RO in order that the RO seek a medical opinion regarding the 
etiology of the veteran's GERD.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's GERD to service, a medical opinion regarding 
whether the veteran's GERD is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Disability manifested by right leg pain

The service medical records reflect no disability manifested 
by right leg pain, and the veteran's PULHES physical profile 
on separation reflected the highest degree of physical 
fitness.  See Hanson, supra.  

On July 2003 VA orthopedic examination report, the examiner 
noted no injury to any joint during service.  On examination, 
the veteran complained of low back pain radiating into the 
right lower extremity.  He also complained of right knee 
pain.  The examiner diagnosed no leg condition with the 
exception of right-sided radicualar pain.  

A prerequisite for the granting of service connection is the 
presence of a current disability.  38 C.F.R. § 3.303; Gilpin, 
supra.  Because no right leg disability has been found to 
exist, service connection for the veteran's claimed 
disability is denied.  Id.  The Board notes as well that 
service connection cannot be granted for pain alone without, 
as in this case, an underlying disability.  Sanchez-Benitez, 
supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
orthopedic examination in July 2003, a VA examiner diagnosed 
no right lower extremity disability other than pain radiating 
from the low back.  There is no competent medical evidence to 
the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.

Degenerative disc disease of the lumbar spine 

The service medical records make no reference to the low 
back, and the back was found to be normal on the separation 
medical examination.  

On July 2003 VA orthopedic examination, the veteran reported 
straining his back during basic training.  Upon examining the 
veteran and reviewing the record including radiologic studies 
showing mild lumbar spine degenerative disc disease, the 
examiner diagnosed chronic low back pain with right-sided 
radiculitis and mild degenerative disc disease in the lumbar 
spine.  The examiner did not provide an opinion as to the 
etiology of the diagnosed low back degenerative disc disease.

Because the evidence does not reflect any back disability 
during service or for many years thereafter, and does not 
reflect a nexus between the veteran's diagnosed low back 
disability and service, service connection for the claimed 
disability is denied.  38 C.F.R. § 3.303.  The Board 
recognizes the veteran's implicit contention that his current 
low back disability is related to back strain during basic 
training.  However, the service medical records do not 
corroborate the veteran's allegations, and the veteran, in 
any event, is not competent to provide medical opinions upon 
which the Board may rely.  Espiritu, supra.  The lapse in 
time between the reported in service back strain and the 
first diagnosis of back disability also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  In any event, the 
July 2003 examiner did not opine that the veteran's present 
low back disability originated in service.  With 
consideration of the above and there being no competent 
evidence of a nexus between the veteran's lumbar spine 
degenerative disc disease and service, a preponderance of the 
evidence is against service connection for this disability.  
38 C.F.R. § 3.303.

The Board concludes that it need not remand this case to the 
RO in order that the RO seek a medical opinion regarding the 
etiology of the veteran's low back disability.  Normally, 
under VCAA, VA is required to seek a medical opinion to 
assist claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's low back disability to service, a medical opinion 
regarding whether the veteran's low back disability is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Bilateral ulnar neuropathy

The service medical records are silent as to ulnar neuropathy 
or any other neurologic complaints related to the upper 
extremities.

In March 2002, a VA neurology resident diagnosed ulnar 
neuropathy due to compression at the elbow.  This condition 
was not said to be related to service.  The Board notes that 
in August 1970, while still in service, the veteran had a 
boil on his right elbow.  The condition appears to have 
resolved, and there is no evidence that the boil had any 
effect on the veteran's nervous system.  The lapse in time 
between active service and the first diagnosis of ulnar 
neuropathy also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  

Because there is no competent medical evidence indicating 
bilateral ulnar neuropathy during service or for many years 
thereafter, or linking the veteran's claimed disability to 
service, a preponderance of the evidence is against service 
connection for bilateral ulnar neuropathy.  38 C.F.R. 
§ 3.303.  

The Board acknowledges that no VA examination was scheduled 
in order to determine the precise etiology of the veteran's 
ulnar neuropathy.  Normally, under VCAA, VA is required to 
seek a medical opinion to assist claimants in establishing 
claims for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

Because there is no demonstrated factual basis to relate the 
veteran's bilateral ulnar neuropathy to service, medical 
opinion regarding whether the veteran's bilateral ulnar 
neuropathy is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Nonspecific dermatitis and folliculitis

The veteran served in Vietnam during the Vietnam era and is 
thus eligible for service connection on a presumptive basis 
for certain disabilities as due to Agent Orange exposure.  
38 C.F.R. §§ 3.307, 3.309.

The service medical records indicate no complaints or 
findings regarding the skin.  An August 2002 VA progress note 
reflects no rashes, lesions, ulcers, or suspicious lesions.  

On July 2003 VA dermatologic examination, the veteran 
complained of itching and blotches since service in Vietnam.  
The examiner observed erythematous patches of the chest with 
few follicular papulopustules.  The examiner diagnosed 
nonspecific pruritic dermatitis and folliculitis.  She did 
not provide an opinion regarding the etiology of the 
veteran's diagnosed skin disorder.

Initially, the Board notes that service connection for the 
veteran's skin disorder cannot be granted on a presumptive 
basis based on Agent Orange exposure, as he has not been 
diagnosed with any of the dermatologic conditions implicated 
in the relevant regulations.  Id.  The lapse in time between 
active service and the first diagnosis of a skin disorder 
also weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
The Board concludes that a preponderance of the evidence is 
against direct service connection for the veteran's skin 
disorder, as the competent medical evidence does not reflect 
that a skin disorder existed during service or for many years 
thereafter, or an opinion as to the etiology of the veteran's 
skin disorder and is silent as to a service etiology.  
38 C.F.R. § 3.303.  The veteran might well believe that his 
skin disorder is related to service.  He is not competent, 
however, to provide medical opinions upon which the Board may 
rely.  See Espiritu, supra.

The Board concludes that it need not remand this case to the 
RO in order that the RO seek a medical opinion regarding the 
etiology of the veteran's skin disorder.  Normally, under 
VCAA, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's skin disorder to service, a medical opinion 
regarding whether the veteran's skin disorder is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for GERD is denied.

Service connection for a disability manifested by right leg 
pain is denied.

Service connection for lumbar spine degenerative disc disease 
is denied.

Service connection for bilateral ulnar neuropathy is denied.

Service connection for nonspecific dermatitis and 
folliculitis is denied.


REMAND

For the reasons stated below, a remand to the RO is 
necessary.  The Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  However, in an 
effort to comply with all procedural and due process 
requirements, and with an eye to assisting the veteran in 
establishing his claim, this remand is unavoidable.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman, supra.  

The veteran in undergoing regular VA psychiatric treatment.  
Further treatment for hepatitis C is also likely.  Thus, the 
RO must associate with the claims file all VA medical records 
dated from April 1, 2003 to the present.

The veteran has been awarded SSA disability benefits.  The RO 
must obtain from SSA the medical records upon which the grant 
of SSA disability benefits was based.

The Board observes that the veteran was afforded a VA 
examination related to his claim of service connection for 
hepatitis C.  The examiner did not have access to the claims 
file during the examination.  Thus, the RO must schedule a VA 
medical examination to determine the etiology of the 
veteran's hepatitis C.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must end the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims for service 
connection herein in accordance with 
Dingess/Hartman.  

2.  The RO must associate with the claims 
file all VA medical records dated from 
April 1, 2003 to the present from the East 
Orange VA Medical Center.

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as the 
medical records relied upon concerning that 
claim.
		
4.  The RO must schedule a VA medical 
examination to determine the etiology of 
the veteran's hepatitis C.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has hepatitis C 
that is related to his active service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  The claim file should be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.

5.  Following completion of the requested 
development, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


